Independent of the testimony of the alleged accomplices, Reaman and Grueber, the following facts are established by the testimony of other witnesses:
The defendant was seen in the company of Reaman in the immediate vicinity of the place where the horses were kept a few days before the larceny occurred. (Testimony of Roy Castle.)
A few days after the larceny, the stolen horses were on the ranch belong to the defendant some 40 miles away from the place the larceny occurred. (Testimony of Ed Vaughn.)
When the stolen horses were brought to the ranch of the defendant, Reaman immediately got in contact with the defendant by telephone. (Testimony of Carl Hanson.)
The defendant made arrangements with the horse buyer to be at his ranch at the very time the stolen horses were there and, as a result of this visit to the defendant's ranch, the horse buyer bought the stolen horses. The purchase of the horses by the horse buyer was made on defendant's ranch, and defendant was there at the time. (Testimony of Ed Vaughn.)
The defendant and Reaman were together after the larceny occurred, and after the horses were sold. (Testimony of O.G. Anderson.)
I believe the above testimony is sufficient corroboration of the testimony of the alleged accomplices. The rule as to corroborating testimony as established in this state is well stated in State v. Walsh, 25 S.D. 30, 31, 125 N.W. 295, 297.
"While it is necessary that the evidence of an accomplice be corroborated, yet the degree of evidence which shall be deemed *Page 13 
sufficient to corroborate the testimony of an accomplice is for the determination of the jury. The law is complied with if there is some other evidence fairly tending to connect the defendant with the commission of the crime, so that his conviction will not rest entirely upon the evidence of the accomplice."
See, also, State v. Kruse, 24 S.D. 174, 123 N.W. 71; State v. Hicks, 6 S.D. 325, 60 N.W. 66; State v. Drepeau, 45 S.D. 507, 189 N.W. 305, 306. In the last-cited case this court quoted with approval, the following:
"`The evidence adduced to corroborate the accomplice need not be strong, absolutely convincing, or sufficient in itself, to support a verdict of guilty, nor even equivalent to the swearing of one credible witness; any corroborative evidence legitimately tending to connect defendant with the commission of the crime may be sufficient to warrant a conviction, although, standing by itself, it would be only slight proof of defendant's guilt, and entitled to but little consideration, and even though it is not wholly inconsistent with the innocence of the defendant' — citing cases.
"It is also held that: `The fact that at or about the time of the commission of the offense with which defendant is charged he and the accomplice were together in apparent intimacy in the neighborhood of the place where the crime was committed may sufficiently connect the defendant with the commission of the crime to furnish the necessary corroboration of the accomplice.' Id. 708 (1446)."
I believe the conviction should be sustained. *Page 14